Citation Nr: 1709612	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bladder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Wainaina, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to July 2003 and from September 2005 to December 2006. 

This case was previously before the Board of Veterans' Appeals Board' on an appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The case was remanded by the Board in June 2015, and pursuant to subsequent development, an October 2015 rating decision granted claims for service connection for a back disability, migraine headaches, and an upper respiratory disability.  As such, these matters are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the claims for service connection for a connection for a bladder disability so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The September 2015 VA examination addressing the claim for service connection for a bladder disability includes a history provided by the Veteran of reporting to a private medical provider in May 2003, while still serving on active duty, for treatment of a kidney stone.  A June 2003 STR provides possible corroboration of this account to the extent that it reflects treatment for right abdominal pain, with the Veteran reporting that he recently went to a "hospital" [with no indication of whether such was a military or private hospital] for sharp piercing pain.  Treatment included urinalysis, which was negative.  

The opinion following the September 2015 examination was that it was less likely than not that a bladder disability was incurred in or caused by service.  The rationale was as follows:

STR's dated 06/09/03 show c/o severe right lower quadrant abdominal pain described as a sharp piercing pain, however the urinalysis was negative.  TheVeteran relates that while still in active service in 2003 he went to an outside provider in 05/03 for kidney stones.  He has not had a re-occurrence of the renal lithiasis.  He states that now he has urinary frequency, but denies nocturia. 

Medical records from the outside provider in 2003 are not located.  Based on the medical records available for review and the single episode by history of renal lithiasis, an opinion cannot be provided without resorting to mere speculation.  Additional information (Medical records from the outside provider in 2003) is required.  

Given the importance of the records in question, the AOJ will be requested to conduct specific efforts to obtain any records from the 2003 treatment referenced above, to include contacting the Veterans in the hopes that he can provide information as to the provider of such treatment. 

Additionally, the Veteran requested a Decision Review Officer (DRO) hearing in October 2008.  The RO did not schedule this hearing, so remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Conduct the appropriate development to obtain any records available from the private treatment for abdominal pain, to include that possibly relate to kidney stones, in 2003 referenced by the Veteran at the September 2015 VA examination  All reasonable attempts should be made to obtain these records, and if such cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a DRO hearing.

3. After conducting any additional necessary development, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and an opportunity to respond before returning the case to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




